Citation Nr: 9928630	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1942 to 
August 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  The case was most recently before the Board in 
July 1997, at which time it was remanded for further 
development.  The requested actions have taken place and the 
case has been returned to the Board for appellate 
consideration.   


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is manifested by scarring of 
the duodenal bulb and a mildly deformed antrum with mild 
symptoms.  

2.  Impairment of health, or incapacitating episodes 
associated with duodenal ulcer disease have not been 
demonstrated.  Duodenal ulcer itself was not shown to be 
present on esophagogastroduodenoscopic examination.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.114 
Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the claim 
for an increased disability evaluation is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran was 
granted service connection for a gastrointestinal disorder by 
rating decision dated in 1944.  In order to present a well 
grounded claim for an increased rating of a service-connected 
disability, a veteran need only to submit his or her 
competent testimony that his symptoms reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 
2 Vet. App. At 631, 632; See also, Jones (Wayne) v. Brown, 
7 Vet. App. 134 (1994).  The case was previously remanded for 
a special gastrointestinal examination and the Board believes 
that the case has been adequately developed for appellate 
purposes and a decision may be rendered at this time, without 
the case being remanded again.   

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1.  The average impairment 
as set forth in VA's Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, includes diagnostic codes which 
represent particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time, proportionate to the severity of 
the disability.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record, and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be reviewed in relation 
to its history.  

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in the claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  

A review of the evidence of record discloses that service 
connection was granted for a disability classified for rating 
purposes as diverticulum of duodenum in a September 1944 
rating decision.  A 30 percent schedular rating was assigned 
effective August 30, 1944.  

The veteran was accorded a rating examination by VA in 
July 1947.  A barium meal showed the esophagus to be normal.  
The stomach showed very heavy rugae in the pyloric portion 
without evidence of ulcer.  The appearance suggested 
gastritis.  The duodenum appeared normal.  It was indicated 
that the previously reported diverticulum was not filled.  

The pertinent examination impression was chronic hypertrophic 
gastritis.  

By rating decision dated in October 1947, the May 1944 rating 
action was amended to reflect a 0 percent evaluation for the 
veteran's gastrointestinal disability, now classified for 
rating purposes as "gastritis, chronic, hypertrophic, 
formerly diagnosed as diverticulum of duodenum."  The 
0 percent evaluation was effective from December 10, 1947. 

The veteran was accorded a special gastrointestinal 
examination by VA in February 1960.  An upper 
gastrointestinal series showed no evidence of obstruction of 
the esophagus.  The stomach was of usual size, shape, and 
position.  The mucosa was intact.  Peristalsis was active in 
the distal 2/3 of the stomach.  Barium passed readily into a 
moderate deformed duodenal bulb that showed no evidence of an 
ulcer crater.  The conclusions were moderate deformity of the 
duodenal bulb without evidence of active ulcer and a normal-
appearing esophagus and stomach.  

By rating decision in February 1960, the August 1948 rating 
action was amended to reflect a 20 percent rating from 
March 16, 1948, to May 1, 1960.  A 10 percent evaluation was 
assigned from May 2, 1960.  The disability was now classified 
for rating purposes as "ulcer, duodenal, residuals of, mild." 

The veteran was hospitalized by VA from January to 
February 1968 with a chief complaint of epigastric pain for 
two weeks previous to admission.  The veteran stated that 
ever since he had had duodenal ulcer diagnosed in service, he 
had intermittent episodes of recurrent epigastric distress 
for varying intervals.  The distress had always been relieved 
by diet, milk, or antacids.  Current physical examination 
showed no significant findings except for moderate tenderness 
in the epigastrium.  An upper gastrointestinal series during 
hospitalization showed coarsening of the mucosal folds, 
antrum of the stomach and of the duodenal loop.  This was 
consistent with a diagnosis of gastritis and duodenitis.  The 
veteran did well on ulcer regimen, and was discharged with 
instructions to remain on a bland diet and to take Donnatal 
before meals and an antacid one hour after meals.  The final 
diagnoses were chronic gastritis and duodenitis.  

By rating decision dated in February 1968, the 10 percent 
schedular rating was increased to 20 percent for the duodenal 
ulcer disease, effective January 16, 1968.  

Subsequent medical evidence includes the report of a special 
gastroenterologic examination accorded the veteran by VA in 
December 1993.  At that time, the veteran reported that his 
last episode of abdominal pain had occurred about one week 
prior to examination.  An upper gastrointestinal series at 
that time did not show the presence of a hiatal hernia.  
There was no abnormality identified in the stomach and the 
wall was pliable.  There was no pylorospasm.  The duodenal 
bulb was normal.  There was a slight prominence of the 
mucosal folds of the proximal duodenal loop.  Upper 
gastrointestinal examination series was interpreted as 
essentially normal.  

The veteran's weight was reportedly unchanged, and he did not 
complain of any nausea, diarrhea, or constipation.  Bowel 
movements were normal.  There was slight tenderness to deep 
palpation of the epigastrium.  Laboratory studies showed no 
evidence of anemia.  

The examination impression was that of a mild recurrent 
inflammatory duodenitis.  The examiner stated there was a 
possible relationship of discomfort to a small diverticulum 
of the second part of the duodenal loop, or it was noted the 
veteran might be experiencing some irritating diverticulitis.  
It was recommended that the veteran undergo gastroscopic 
examination.  

Of record are reports of VA treatment and evaluation of the 
veteran on periodic occasions beginning in 1995.  Notation 
was made on one occasion in February 1995 that he was able to 
feed himself independently.  He ate foods that were not 
within his dietary restrictions.  He verbalized that he 
wanted to lose weight, but did not want to give up any foods.  
No recent weight loss was indicated.  The February 1995 
records do not indicate any appreciable impairment 
attributable to the service-connected disease.  

Of record is a July 1998 communication from a physician who 
reported treating the veteran from June  to July 1998.  The 
veteran's weight was listed as 192 pounds.  He was 5 feet 
10 inches tall.  The veteran was given a major diagnosis of 
angina pectoris.  Another diagnosis given was anemia.  

Of record is a report of a VA gastrointestinal outpatient 
consultation accorded the veteran in April 1999.  Recently 
the veteran had been having abdominal pain and discomfort 
associated with some hard stools.  He denied any bleeding.  

On examination there was no tenderness, rebound, or guarding 
of the abdomen.  An upper endoscopic examination was 
scheduled for the following week, to verify the presence or 
absence of active ulcer disease.  

The veteran was accorded an upper gastrointestinal series 
with kidney, urine, and bladder study in March 1999.  A small 
pseudo Zenker's diverticulum which was not persistent was 
seen and not felt to be of clinical significance.  The 
esophagus showed no intrinsic abnormality.  The stomach 
showed no masses or ulcers.  There was persistent lobular 
defect at the base of the duodenal bulb as demonstrated on 
multiple spot films.  The was not clearly demonstrated on 
previous examination in May 1944, although the defect was 
somewhat subtle and could have been missed previously.  
Ulceration was not seen in the duodenal bulb.  Small duodenal 
diverticulum of the medial descending duodenum was present.  
The remainder of the visualized small bowel appeared normal.  

The impression was that a lobulated defect in the proximal 
duodenal bulb was present and could perhaps represent small 
gastric mucosal herniation representing a benign finding, but 
a small mass such as a small leiomyoma or very early 
malignant tumor could not be ruled out.  Endoscopic 
examination could clarify that, if otherwise clinically 
indicated, with the understanding to be communicated to the 
veteran, that significant pathology might not be present. 

The veteran was accorded an examination of the 
gastrointestinal system by VA in April 1999.  His medical 
records were reviewed.  It was noted he had duodenal ulcer 
disease when in the service in1942.  At present, his medical 
history was described as insignificant.  As for vomiting, he 
stated he occasionally threw up.  The last vomitus was about 
a month earlier.  He denied any significant nausea at the 
present time.  He also denied any hematemesis.  He had a 
history of abdominal pain off and on over the past 50 years, 
but he denied any significant abdominal pain at the present 
time.  He had been taking one Tagamet twice daily.  The 
veteran denied any circulatory disturbance or any 
hypoglycemic reaction.  He also denied diarrhea, 
constipation, or weight loss or weight gain.  At present he 
denied any abdominal colic.  He also denied any abdominal 
distention, nausea, or vomiting.  

On examination there were no signs of edema.  The veteran 
denied any pain of the abdomen at the present time.  

It was indicated an upper gastrointestinal series had shown 
questionable scar versus active ulcer in the duodenal bulb.  
The veteran underwent an esophagogastroduodenoscopy.  The 
study showed scarring in the duodenal bulb.  There was no 
active peptic ulcer found through endoscopic examination.  
There was a mildly deformed antrum from the previous peptic 
ulcer disease, but no active ulcer was found.  The veteran 
was also found to have arteriovenous malformation in the 
intrafundus of the stomach which was felt not to be related 
to his symptoms.  

The diagnosis was that the veteran had a history of duodenal 
ulcer in 1942.  Currently, he had mild symptoms of occasional 
abdominal pain which were felt to be not related with 
duodenal ulcer disease as there was no duodenal ulcer present 
on esophagogastroduodenoscopic examination.  The examiner 
opined that the veteran's present symptoms were not due to 
his duodenal disease.  

Analysis

The veteran's duodenal ulcer disease has been rated by the RO 
on the basis of the criteria contained in Diagnostic 
Code 7305.  Under that code, a 20 percent rating is assigned 
when there is duodenal ulcer disease which is moderate with 
recurring episodes of severe symptoms 2 or 3 times a year, 
averaging 10 days in duration; or with continuous moderate 
manifestations.  The next higher rating of 40 percent is 
assigned when the ulcer disease is moderately severe, with 
symptoms that are less than severe, but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The maximum rating of  
60 percent is assigned when the ulcer disease is severe, with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305.

While the veteran has reported occasional vomiting and a 
history of abdominal pain over the years, at the time of 
recent examination, he denied any recent hematemesis, melena, 
anemia, or weight loss.  Treatment records also do not 
document the presence of such symptomatology.  His symptoms 
have been described as mild.  In addition, the examiner at 
the time of the most recent examination accorded the veteran 
in April 1999 did not find that the veteran's ulcer was 
currently active.  The veteran was accorded an 
esophagogastroduodenoscopic examination at that time and no 
active ulcer was found.  It was stated the mild symptoms the 
veteran had of occasional abdominal pain were not felt to be 
related with duodenal ulcer since there was no ulcer present 
on examination.  Clearly, none of the criteria warranting a 
rating in excess of 20 percent have been shown in the present 
case.  Accordingly, an increased rating for duodenal ulcer 
disease is not warranted at this time.


ORDER

A rating in excess of 20 percent for duodenal ulcer disease 
is denied.  


		
	Mark D. Hindin
	Acting Member, Board of Veterans' Appeals




 

